                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA/
                                 SOUTHERN DMSION
                                   No. 7:17-CV-246-D


APRIL JANOWSKI,                              )
                                             )
                       Plaintiff,            )
                                             )
               v.                            )                      ORDER
                                             )
NANCY A. BERRYHILL,                     )
Acting Commissioner pf Social Security, )
                                             )
                       Defendant.            )


        On November 19, 2018, Magistrate Judge Gates issued a Memorandum and

Recommendation ("M&R") and recommended that this court deny April Janowski's ("Janowski"

or ''plaintiff'') motion for judgment on the pleadings [D.E. 14], grant defendant's motion for

judgment on the pleadings [D.E. 16], and affirm defendant's final decision. See [D.E. 19]. On

December 3, 2018, plaintiff objected to the M&R [D.E. 20]. Defendant did not respond.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

towhichobjectionismade." Diamond v. ColonialLife&Accidentlns. Co., 416F.3d310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and plaintiff's objections. As for those

portions of the M&R to which plaintiffmade no objection, the court is satisfied that there is no clear
error on the face of the record.

       The court has reviewed de novo the portions of the M&R to which plaintiff objected. The

scope ofjudicial review of a final decision concerning disability benefits under the Social Security

Act, 42 U.S.C. § 405(g), is limited to determining whether substantial evidence supports the
                                                                                                       1
Commissioner's factual findings and whether the Commissioner applied the correct legal standards.

See, e.g., Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002); Hays v. Sullivan, 907 F.2d 1453,
                                       "                                 '
1456 (4th Cir. 1990). Substantial evidence is evidence a ''reasonablemindmightacceptas adequate            I



to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971) (quotation omitted). It

"consists of more than a mere scintilla of evidence but may be less than a preponderance." Smith

v. Chater, 99 F.3d 635, 63 8 (4th Cir. 1996). This court may not re-weigh the evidence or substitute

its judgment for that ofthe Commissioner. See, e.g., Hays, 907 F.2d at 1456. Rather, in determining

whether substantial evidence supports the Commissioner's decision, the court examines whether the

Commissioner analyzed the relevant evidence and sufficiently explained her findings and rationale

concerning the evidence. See, e.g., Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40

(4th Cir. 1997).

       Plaintiff's objections restate the arguments made to Judge Gates concerning whether the ALJ

properly considered and explained his reasoning concerning plaintiff's residual functional capactiy.

Compare [D.E. 15] 7-11, with [D.E. 20] 3-4. However, both Judge Gates and the ALJ applied the

proper legal standards. See M&R [D.E. 19] 5-19. Moreover, substantial evidence supports the

ALJ' s analysis. See id.

       In sum, plaintiff's objections to the M&R [D.E. 20] are OVERRULED, plaintiff's motion

for judgment on the pleadings [D.E. 14] is DENIED, defendant's motion for judgment on the

pleadings [D.E. 16] is GRANTED, defendant's final decision is AFFIRMED, and this action is

                                                 2
DISMISSED. The clerk shall close the case.

       SO ORDERED. This~ day ofDecember 2018.



                                                 JAN.IES C. DEVER ill
                                                 United States District Judge


                                    I
                                I




                                             3
